 1    RILEY SAFER HOLMES & CANCILA LLP
      RACHEL F. SIFUENTES (CSB #324403)
 2    rsifuentes@rshc-law.com
 3    456 Montgomery Street, 16th Floor
      San Francisco, California 94104
 4    Telephone:     (415) 275-8550
      Facsimile:     (415) 275-8551
 5    SONDRA A. HEMERYCK, pro hac vice
      shemeryck@rshc-law.com
 6    AZAR ALEXANDER, pro hac vice
      aalexander@rshc-law.com
 7    70 W. Madison Street, Suite 2900
      Chicago, Illinois 60602
 8
      Telephone:     (312) 471-8700
 9    Facsimile:     (312) 471-8701

10    Attorneys for Defendant
      UNITED AIRLINES, INC.
11

12                                 UNITED STATES DISTRICT COURT

13                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

14                                         OAKLAND DIVISION

15

16    DIANA VALLARTA and LISA                           Case No. 4:19-cv-5895-HSG
      SALMONS, on behalf of themselves and
17    all others similarly situated,                    STIPULATION AND ORDER TO
                                                        EXTEND TIME UNTIL FEBRUARY 3,
18                       Plaintiffs,                    2020 FOR DEFENDANT UNITED
                                                        AIRLINES, INC. TO FILE ITS REPLY
19           v.                                         BRIEF SUPPORTING ITS MOTION
                                                        TO DISMISS
20    UNITED AIRLINES, INC.,
                                                        Judge: Hon. Haywood S. Gilliam, Jr.
21                       Defendant.                     Motion Hearing Date: February 13, 2020
                                                        Hearing Time: 2:00 p.m.
22
                                                        Complaint Filed: September 20, 2019
23

24

25                             STIPULATION AND ORDER

26          Pursuant to Civil Local Rule 6-2, Plaintiffs Diana Vallarta and Lisa Salmons (“Plaintiffs”)

27   and Defendant United Airlines, Inc. (“Defendant”) (collectively, the “Parties”), through their

28   respective counsel, hereby stipulate, subject to the Court’s approval, as follows:
                                                        -1-       4:19-cv-5895 HSG
                  STIPULATION AND ORDER TO EXTEND TIME UNTIL FEBRUARY 3, 2020 FOR
                       DEFENDANT UNITED AIRLINES, INC.TO FILE ITS REPLY BRIEF
 1             1.     On September 20, 2019, Plaintiffs filed a Class Action Complaint. (Dkt. No. 1.)
 2             2.     On November 1, 2019, this action was assigned to the Honorable Haywood S.
 3   Gilliam, Jr. (Dkt. No. 13.)
 4             3.     On November 27, 2019, Defendant filed a Motion to Dismiss Plaintiffs’ Class
 5   Action Complaint (“Motion to Dismiss”). (Dkt. No. 19.) The hearing date and time for the Motion
 6   to Dismiss is currently set for February 13, 2020 at 2:00 p.m. (Dkt. No. 31.)
 7             4.     On December 4, 2019, the Court, upon the parties’ stipulation, set a briefing
 8   schedule on Defendant’s Motion to Dismiss. (Dkt. No. 24.) Plaintiffs’ response to Defendant’s
 9   Motion to Dismiss was timely filed pursuant to that schedule, on January 8, 2020. (Dkt. No. 29.)
10   Defendant’s reply is currently due January 22, 2020.
11             5.     Due to travel, conflicting deadlines in other matters and the need to adequately
12   address all arguments raised in Plaintiffs’ response to the Motion to Dismiss, Defendant
13   respectfully requests an extension of time to file its reply brief, up to and including February 3,
14   2020.
15             6.     Defense counsel has conferred with Plaintiffs’ counsel, and Plaintiffs do not oppose
16   the requested extension.
17             7.     The proposed extension will not alter the date of any event or deadline already fixed
18   by Court order, other than the reply brief deadline discussed herein.
19             ACCORDINGLY, IT IS HEREBY STIPULATED by and among the Parties that
20     Defendant’s reply in support of its Motion to Dismiss shall be filed on or before February 3, 2020.
21                                                   ORDER
22             Now therefore the Parties respectfully request that the Court order that the deadline for
23   Defendant to file its reply in support of its Motion to Dismiss shall be February 3, 2020.
24   ///
25   ///
26   ///
27   ///
28   ///
                                                        -2-        4:19-cv-5895 HSG
           STIPULATION AND ORDER TO EXTEND TIME UNTIL FEBRUARY 3, 2020 FOR DEFENDANT UNITED
                                  AIRLINES, INC. TO FILE ITS REPLY BRIEF
 1                                                Respectfully submitted,
 2   Dated: January 17, 2020.                 RILEY SAFER HOLMES & CANCILA LLP
 3

 4                                            By: /s Rachel F. Sifuentes
                                                 Sondra Hemeryck
 5                                               shemeryck@rshc-law.com
                                                 Azar Alexander
 6                                               aalexander@rshc-law.com
                                                 70 W. Madison Street, Suite 2900
 7                                               Chicago, Illinois 60602
                                                 Telephone: (312) 471-8700
 8                                               Facsimile: (312) 471-8701
 9                                                   Rachel F. Sifuentes
                                                     456 Montgomery Street, 16th Floor
10                                                   San Francisco, California 94104
                                                     Telephone:(415) 275-8550
11                                                   Facsimile: (415) 275-8551
                                                     rsifuentes@rshc-law.com
12
                                                     Attorneys for Defendant
13                                                   UNITED AIRLINES, INC.
14   Dated: January 17, 2020
15                                            LEVI & KORSINSKY LLP
16                                            By: /s Rosemary M. Rivas
                                                  Rosemary M. Rivas
17
                                                  388 Market Street, Suite 1300
18                                                San Francisco, California 94111
                                                  Telephone: (415) 373-1671
19                                                Facsimile: (415) 484-1294
                                                  Email: rrivas@zlk.com
20
                                              GLANCY PRONGAY & MURRAY LLP
21                                              Marc L. Godino (CSB # 182689)
                                                mgodino@glancylaw.com
22                                              1925 Century Park East
                                                Los Angeles, CA 90067
23                                              Telephone: (310) 201-9150
                                                Facsimile: (310) 201-9160
24

25                                                   Attorneys for Plaintiffs
                                                     DIANA VALLARTA and LISA
26                                                   SALMONS
27

28
                                            -3-          4:19-cv-5895 HSG
      STIPULATION AND ORDER TO EXTEND TIME UNTIL FEBRUARY 3, 2020 FOR DEFENDANT UNITED
                             AIRLINES, INC. TO FILE ITS REPLY BRIEF
 1                                      FILER’S ATTESTATION
 2          Pursuant to Civil Local Rule 5.1 regarding signatures, I attest that concurrence in the
 3   filing of this document has been obtained from the other signatories.
 4
                                                            /s Rachel F. Sifuentes
 5                                                          Rachel F. Sifuentes
 6

 7                                                ORDER
 8          On the stipulation of the Parties, and good cause appearing, IT IS SO ORDERED.
 9

10    Dated: 1/21/2020
11

12                                                            Hon. Haywood S. Gilliam, Jr.
                                                              United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -4-         4:19-cv-5895 HSG
       STIPULATION AND ORDER TO EXTEND TIME UNTIL FEBRUARY 3, 2020 FOR DEFENDANT UNITED
                              AIRLINES, INC. TO FILE ITS REPLY BRIEF
